ALLREAD, J.
Scott Miller was indicted upon a charge of murder in the second degree; and in the Franklin common pleas was convicted of same. Miller was alleged to have shot and killed one, James Lindly, and he admitted it but claimed it was justifiable under the plea of self-defense. Miller prosecuted error claiming that the verdict was contrary to the weight of the evidence, and alleged the conduct of the prosecuting attorney in the examination of witnesses was improper. He also claimed that the lower court erred in refusing to .grant a motion íor a new trial. The court of appeals held:
1. A judgment will not be reversed because the verdict is contrary to the weight of the evidence, unless it is manifestly so, and the reviewing court will always hesitate to do so where doubts of its propriety arise out of a conflict of oral testimony. Breese v. State. 12 OS. 146.
2. The action of a trial court in refusing to grant a motion for a new trial on the ground oí newly discovered evidence will not be disturbed unless there is an abuse of discretion. The overruling of the motion was not such an abuse as would warrant the reversal of the trial court’s judgment. Judgment affirmed.